ClaseliMtowO2DEsIER Dmotumentisas AtleshOsai241 Aaggeliatf1o

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Williams,
21-CV-02065 (JSR)

Plaintiff, PROPOSED
PROTECTIVE ORDER

V.

JPMorgan Chase Bank, N.A. et al,

Defendants.

 

 

JED S. RAKOFF, U.S.D.Jd.

The parties having agreed to the following terms of
confidentiality, and the Court having found that good cause exists
for issuance of an appropriately tailored confidentiality order

governing the pre-trial phase of this action, it is therefore

hereby
ORDERED that any person subject to this Order -~- including
without limitation the parties to this action, their

representatives, agents, experts and consultants, all third
parties providing discovery in this action, and all other
interested persons with actual or constructive notice of this Order
~- shall adhere to the following terms, upon pain of contempt:

1. Any person subject to this Order who receives from any
other person any “Discovery Material” (i.e., information of any

kind provided in the course of discovery in this action) that is

 

 

 
Cae iAlowC0EsIER Damumenitss AileshOMan2 Page2aifl®

designated as “Confidential” pursuant to the terms of this Order
shall not disclose such Confidential Discovery Material to anyone
else except as expressly permitted hereunder.

2. The person producing any given Discovery Material may
designate as Confidential only such portion of such material as
consists of:

(a) previously nondisclosed financial information
(including without limitation profitability reports or

estimates, percentage fees, design fees, royalty rates,

minimum guarantee payments, sales reports and sale
margins);
(o) previously nondisclosed material relating to

ownership or control of any non-public company;

(c) information relating to trade secrets, confidential
research, development, technology or other proprietary
information;

() previously non-disclosed information of a personal
or intimate nature regarding any individual; or

) any other category of information hereinafter given
confidential status by the Court.

3. With respect to the Confidential portion of any Discovery
Material other than deposition transcripts and exhibits, the
producing person or that person's counsel may designate such
portion as “Confidential” by stamping or otherwise clearly marking

as “Confidential” the protected portion in a manner that will not

 

 

 

 

 

 
CaeliDlow(0RsIER Momumenites Afiesh@evO2A Page Rafi

interfere with legibility or audibility, and by also producing for
future public use another copy of said Discovery Material with the
confidential information redacted. With respect to deposition
transcripts and exhibits, a producing person or that person's
counsel may indicate on the record that a question calis for
Confidential information, in which case the transcript of the
designated testimony shall be bound in a separate volume and marked

"Confidential Information Governed by Protective Order" by the

reporter.
4, If at any time prior to the trial of this action, a
producing person realizes that some portion[s] of Discovery

Material that that person previously produced without limitation
should be designated as Confidential, he may so designate by so
apprising all parties in writing, and such designated portion[s]}
of the Discovery Material will thereafter be treated as
Confidential under the terms of this Order.

5. No person subject to this Order other than the producing
person shall disclose any of the Discovery Material designated by
the producing person as Confidential to any other person

whomsoever, except to:

(a) the parties to this action;
(ob) counsel retained specifically for this action,
including any paralegal, clerical and other legal

assistant employed by such counsel and assigned to this

matter;
Cee tTlomOses IR Duman FieiOvaEn Page off 1D

(c) as to any document, its author, its addressee, and
any other person indicated on the face of the document
as having received a copy;

(d) any witness who counsel for a party in good faith
believes may be called to testify at trial or deposition
in this action, provided such person has first executed
a Non-Disclosure Agreement in the form annexed as an
Exhibit hereto;

e) any person retained by a party to serve as an expert
witness or otherwise provide specialized advice to
counsel in connection with this action, provided such
person has first executed a Non-Disclosure Agreement in
the form annexed as an Exhibit hereto;

(f) stenographers engaged to transcribe depositions
conducted in this action; and

g) the Court and its support personnel.

6. Prior to any disclosure of any Confidential Discovery
Material to any person referred to in subparagraphs 5(d) or 5(e)
above, such person shall be provided by counsel with a copy of
this Protective Order and shall sign a Non-Disclosure Agreement in
the form annexed as an Exhibit hereto stating that that person has
read this Order and agrees to be bound by its terms. Said counsel
shall retain each signed Non-Disclosure Agreement, hold it in

escrow, and produce it to opposing counsel either prior to such

 

 

 

 

 

 

 
CaeiAew COURIER Mamumesni3s AlestOMo21 PegeeSbof tio

person being permitted to testify (at deposition or trial) or at
the conclusion of the case, whichever comes first.

7, All Confidential Discovery Material filed with the
Court, and all portions of pleadings, motions or other papers filed
with the Court that disclose such Confidential Discovery Material,
shall be filed under seal with the Clerk of the Court and kept
under seal until further order of the Court. The parties will use
their best efforts to minimize such sealing. In any event, any
party filing a motion or any other papers with the Court under
seal shall also publicly file a redacted copy of the same, via the
Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material itself, and not text that in no
material way reveals the Confidential Discovery Material.

8. Any party who either objects to any designation of
confidentiality, or who, by contrast, requests still further limits
on disclosure (such as ‘attorneys’ eyes only” in extraordinary
circumstances), may at any time prior to the trial of this action
serve upon counsel for the designating person a written notice
stating with particularity the grounds of the objection or request.
If agreement cannot be reached promptly, counsel for all affected
persons will convene a joint telephone call with the Court to
obtain a ruling.

9. All persons are hereby placed on notice that the Court

is unlikely to seal or otherwise afford confidential treatment to
CamitAlowOwRS IR Dorumenttss Fiesh@vnw2n Rage séaeffld

any Discovery Material introduced in evidence at trial, even if
such material has previously been sealed or designated as
Confidential. The Court also retains unfettered discretion whether
or not to afford confidential treatment to any Confidential Document
or information contained in any Confidential Document submitted to
the Court in connection with any motion, application, or proceeding
that may result in an order and/or decision by the Court.

10. Each person who has access to Discovery Material that
has been designated as Confidential shall take all due precautions
to prevent the unauthorized or inadvertent disclosure of such
material.

11. If, in connection with this litigation, a party
inadvertently discloses information subject to a claim of attorney-
client privilege or attorney work product protection
(“Inadvertently Disclosed Information”), such disclosure shall not
constitute or be deemed a waiver or forfeiture of any claim of
privilege or work product protection with respect to the
Inadvertently Disclosed Information and its subject matter.

12. If a disclosing party makes a claim of inadvertent
disclosure, the receiving party shall not thereafter review the
Inadvertently Disclosed Information for any purpose, except by
order of the Court. The receiving party shall, within five business

days, return or destroy all copies of the Inadvertently

 

 

 

 

 

 

 

 

 

 
Case Phew ORS IER Decument3 Alei@UGW2Zn Rage 77offim

Disclosed Information, and provide a certification of counsel that
all such information has been returned or destroyed.

13. Within five business days of the notification that such
Inadvertently Disclosed Information has been returned or
destroyed, the disclosing party shall produce a privilege log with
respect to the Inadvertently Disclosed Information.

14. As with any information redacted or withheld, the
receiving party may move the Court for an Order compelling
production of the Inadvertently Disclosed Information. The motion
shall be filed under seal, and shall not assert as a ground for
entering such an Order the fact or circumstances of the inadvertent
production.

15. The disclosing party retains the burden of establishing
the privileged or protected nature of any Inadvertently Disclosed
Information. Nothing in this Order shall limit the right of any
party to request an in camera review of the Inadvertently Disclosed
Information.

16. This Protective Order shall survive the termination of
the litigation. Within 30 days of the final disposition of this
action, all Discovery Material designated as “Confidential,” and
all copies thereof, shall be promptly returned to the producing
person, or, upon permission of the producing person, destroyed.
Notwithstanding the preceding sentence, Counsel for the parties
may retain copies of all documents, including those designated as
“Confidential” in their respective working files (“File Copies”)

on the condition that such File Copies will remain confidential
Cecio OES Daumenttss MeiOvOven Page Boffto

and may not be used except in connection with the Counsel’s
representation of their respective clients in the above-referenced
case.

17. This Court shall retain jurisdiction over all persons
subject to this Order to the extent necessary to enforce any
obligations arisinghereunder or to impose sanctions for

any contempt thereof.

SO STIPULATED AND AGREED.

/s/ Brett D. Sherman
/s/ James R. Ticchio
Brett D. Sherman

James R. Ticchio
Sherman & Ticchio PLLC
60 Bast 42nd St, Suite 4600
New York, NY 10165
212-324-3874
brett@st-legal.com
james@st-legal.com
Counsel for Plaintiff

 

 

/s/ Courtney Stieber

Courtney Stieber

Seyfarth Shaw LLP

620 Eighth Avenue

New York, NY 10018

(212) 218-3382

CStieber@seyfarth.com

Counsel for Equifax Information Services LLC

 

/s/ Rachel C. Karpofft

Rachel C. Karpoff

Jones Day

250 Vesey Street

New York, NY 10281

(212) 326-3928

rkarpoff@jonesday.com

Counsel for Experian Information Solutions, Inc.

 
Case 1: Z1-ovO20s>JISR Document3S FlediCvOWZl Page 9 of 1®

/s/ Camille R. Nicodemus
Camille R. Nicodemus
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077

(317) 363-2400
cnicodemus@schuckitlaw.com
Counsel for Trans Union LLC

 

/s/ Jason A. Spak

Jason A. Spak

FisherBroyles, LIP

P.O. Box 5262

Pittsburgh, PA 15206

(412) 230-8555
jason.spak@fisherbroyles.com

Counsel for Innovis Data Solutions, Inc.

 

/s/ Christopher B. Turcotte

Christopher B. Turcotte

The Law Office of Christopher B. Turcotte, P.C.
575 Madison Avenue, Suite 1006

New York, New York 10022 c
(212) 937-8499 f
cturcotte@cbtlaw.com :
Counsel for JPMorgan Chase Bank, N.A.

 

LIONS IL, ALR RSIEE HE SERIE NE Be MORES IF MEUM SG de ta aR PE

SO ORDERED.
Ql Bes
U/ ee
JED S. RAKOFF, U.S.D.J.

Dated: New York, New York
Case 1:21-cw-0206S- JSR Document33 Filed OVOW/21 Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Williams,

21-CV-02065 (JSR)
Plaintiff,

Vv. NON-DISCLOSURE _ AGREEMENT

JPMorgan Chase Bank, N.A. et al,

Defendants.

 

 

I, , acknowledge that I have read and

 

understand the Protective Order in this action governing the non-
disclosure of those portions of Discovery Material that have been
designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes
of this litigation and that at the conclusion of the litigation I
will return all discovery information to the party or attorney
from whom I received it. By acknowledging these obligations under
the Protective Order, I understand that I am submitting myself to
the jurisdiction of the United States District Court for the
Southern District of New York for the purpose of any issue or
dispute arising hereunder and that my willful violation of any
term of the Protective Order could subject me to punishment for
contempt of Court.

Dated:

 
